Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Dr. S. Douglas Taylor appeals the district court’s March 19, 2014 grant of the respective motions to dismiss filed by the defendants, the United States and Health Net Federal Services, LLC. After carefully reviewing the district court’s opinion, the record, the briefs submitted by the parties, and the applicable law, we affirm for the reasons set forth in the convincingly written opinion of the district court. Taylor v. United States, No. 7:11-cv-268-FL, 2014 WL 1096298 (E.D.N.C. March 19, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.